         Case 1:18-cv-02921-JMF Document 409-1 Filed 10/26/18 Page 1 of 4
          State of New York, et al., v. Dep’t of Commerce, et al., No. 1:18-cv-02921-JMF
                                        Plaintiffs’ Witness List

Witness                       Form of               Interpreter       Summary of Testimony
                              Testimony             Needed
Dr. John Abowd                Live                  No                Will testify regarding the content of
                                                                      his expert report, his knowledge of and
                                                                      involvement in the decision to add the
                                                                      citizenship question, the impact of the
                                                                      citizenship question, and various
                                                                      sources of citizenship data, as Chief
                                                                      Scientist of the Census Bureau and as
                                                                      a representative of the Census Bureau.
Daniel Altschuler             Affidavit 1           No                Will testify regarding the impact of the
                                                                      addition of citizenship question on
                                                                      Plaintiff Make the Road New York
                                                                      and its members.
Dr. Matthew Barreto           Live                  No                Will testify regarding the content of
                                                                      his expert reports.
Todd Breitbart                Affidavit             No                Will testify regarding the impact of the
                                                                      citizenship question on redistricting in
                                                                      New York State. Will testify as to
                                                                      block level populations in New York
                                                                      State.
Susan Brower                  Affidavit             No                Will testify regarding the impact of the
                                                                      citizenship question on residents in
                                                                      Minnesota and on block level
                                                                      populations in Minnesota.
Steven Choi                   Affidavit             No                Will testify regarding the impact of the
                                                                      addition of citizenship question on
                                                                      Plaintiff New York Immigration
                                                                      Coalition and its members.
Earl Comstock                 Deposition            No                Will testify regarding his knowledge
                                                                      of and involvement in the Commerce
                                                                      Department’s decision to add the
                                                                      citizenship question.
Sarah Cullinane               Affidavit             No                Will testify regarding the impact of the
                                                                      citizenship question on residents of
                                                                      New Jersey.
George Escobar                Affidavit             No                Will testify regarding the impact of the
                                                                      addition of citizenship question on
                                                                      Plaintiff CASA de Maryland and its
                                                                      members.
Marchelle Franklin            Affidavit             No                Will testify regarding the impact of the
                                                                      citizenship question on funding in
                                                                      Phoenix, Arizona.

1
 Plaintiffs use the term “Affidavit” to refer to all documents submitted pursuant to 28 U.S.C. § 1746, including
declarations.

                                                          1
       Case 1:18-cv-02921-JMF Document 409-1 Filed 10/26/18 Page 2 of 4
        State of New York, et al., v. Dep’t of Commerce, et al., No. 1:18-cv-02921-JMF
                                      Plaintiffs’ Witness List

Emily Freedman          Affidavit        No             Will testify regarding the impact of the
                                                        citizenship question on funding in
                                                        Providence, Rhode Island.
Jesús García            Affidavit        No             Will testify regarding the impact of the
                                                        citizenship question on city spending,
                                                        funding, redistricting and residents of
                                                        Chicago.
John Gore               Deposition       No             Will testify regarding the Department
                                                        of Justice’s involvement in the
                                                        decision to add the citizenship
                                                        question.
Dr. Hermann             Affidavit        No             Will testify regarding the content of
Habermann                                               his expert report.
Dr. Lisa Handley        Live             No             Will testify regarding the content of
                                                        her expert report.
Katherine Harvell       Affidavit        No             Will testify regarding the impact of the
Haney                                                   citizenship question on funding in
                                                        Massachusetts.
Jason Harmon            Affidavit        No             Will testify regarding the impact of the
                                                        citizenship question on funding in
                                                        New York State.
Dr. Sunshine Hillygus   Live             No             Will testify regarding the content of
                                                        her expert reports.
Ron Jarmin              Deposition       No             Will testify regarding his knowledge
                                                        of and involvement in the decision to
                                                        add the citizenship question and the
                                                        impact of the citizenship question.

Karen Dunn Kelley       Deposition       No             Will testify regarding her knowledge
                                                        of and involvement in decision to add
                                                        the citizenship question.
Samer Khalaf            Affidavit        No             Will testify regarding the impact of the
                                                        addition of citizenship question on
                                                        Plaintiffs ADC Research Institute and
                                                        Plaintiff American-Arab Anti-
                                                        Discrimination Committee and its
                                                        members.
David Langdon           Deposition       No             Will testify regarding his knowledge
                                                        of and involvement in the Commerce
                                                        Department’s decision to add the
                                                        citizenship question.
Gregory Lucyk           Affidavit        No             Will testify regarding the impact of the
                                                        citizenship question on redistricting in
                                                        Virginia.



                                              2
       Case 1:18-cv-02921-JMF Document 409-1 Filed 10/26/18 Page 3 of 4
        State of New York, et al., v. Dep’t of Commerce, et al., No. 1:18-cv-02921-JMF
                                      Plaintiffs’ Witness List

A. Mark Neuman          Deposition        No            Will testify regarding his knowledge
                                                        of and involvement in the decision to
                                                        add the citizenship question.
Dr. William O’Hare      Affidavit         No            Will testify regarding the content of
                                                        his expert report.
Sahra Park-Su           Deposition        No            Will testify regarding her knowledge
                                                        of and involvement in the Commerce
                                                        Department’s decision to add the
                                                        citizenship question.
Christine Pierce        Affidavit         No            Will testify as to her communications
                                                        with the Commerce Department
                                                        concerning the citizenship question
                                                        and differences between Nielsen
                                                        surveys and the Decennial Census.
Elizabeth Plum          Affidavit         No            Will testify regarding the impact of the
                                                        addition of citizenship question on
                                                        Plaintiff New York Immigration
                                                        Coalition and its members.
Dr. Andrew Reamer       Affidavit         No            Will testify regarding the content of
                                                        his expert report.
Evelyn Rodriguez        Affidavit         No            Will testify regarding the impact of the
                                                        citizenship question on city spending,
                                                        and residents of Chicago.
Secretary Wilbur Ross   Deposition (if    No            Will testify regarding his decision to
                        stay is lifted)                 add the citizenship question.
Dr. Joseph Salvo        Live              No            Will testify regarding the content of
                                                        his rebuttal expert report and on the
                                                        impact of the citizenship question on
                                                        New York City.
Monica Sarmiento        Affidavit         No            Will testify regarding the impact of the
                                                        citizenship question on residents of
                                                        Virginia.
Wendy Teramoto          Deposition        No            Will testify regarding her knowledge
                                                        of and involvement in the Commerce
                                                        Department’s decision to add the
                                                        citizenship question.
John Thompson           Affidavit         No            Will testify regarding the content of
                                                        his expert report.
Jacqueline Tiema-       Affidavit         No            Will testify regarding the impact of the
Massie                                                  citizenship question on funding in the
                                                        City of Chicago.

Dr. Jennifer Van Hook   Affidavit         No            Will testify regarding the content of
                                                        her expert report and supplemental
                                                        report.


                                               3
       Case 1:18-cv-02921-JMF Document 409-1 Filed 10/26/18 Page 4 of 4
        State of New York, et al., v. Dep’t of Commerce, et al., No. 1:18-cv-02921-JMF
                                      Plaintiffs’ Witness List

Arturo Vargas           Affidavit        No             Will testify as to the role of Census
                                                        advisory committees and his
                                                        communications with the Commerce
                                                        Department about the citizenship
                                                        question.
Dr. Christopher         Affidavit        No             Will testify regarding the content of
Warshaw                                                 his expert report.




                                              4
